          Case 2:17-cv-02187-JHS Document 66 Filed 02/11/19 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE UNIVERSAL HEALTH SERVICES,                      Civil Action No. 17-cv-2187
INC. DERIVATIVE LITIGATION
                                                      Hon. Joel H. Slomsky
This Document Relates To:
                                                      ORAL ARGUMENT REQUESTED
ALL ACTIONS


            DEFENDANTS’ MOTION TO DISMISS THE VERIFIED
     SHAREHOLDER DERIVATIVE CONSOLIDATED AMENDED COMPLAINT

       Defendants Universal Health Services, Inc., Alan B. Miller, Lawrence S. Gibbs, John H.

Herrell, Robert H. Hotz, Eileen C. McDonnell, Marc D. Miller, Anthony Pantaleoni, Charles F.

Boyle, Steve G. Filton, Debra K. Osteen, and Marvin G. Pember, by and through their undersigned

counsel, hereby move to dismiss the Verified Shareholder Derivative Consolidated Amended

Complaint (“Amended Complaint”) (Dkt. 48) with prejudice pursuant to Rule 23.1, Rule 12(b)(5),

and/or Rule 12(b)(6) of the Federal Rules of Civil Procedure.

       As set forth in the accompanying memorandum of law, the Amended Complaint should be

dismissed with prejudice for two reasons. First, the Amended Complaint does not adequately

plead that demand was futile insofar as it does not plead that any director faces a substantial threat

of personal liability or sufficiently state a claim against any Defendant. Second, the Amended

Complaint does not adequately plead that demand was futile insofar as it does not plead that a

majority of directors were beholden to Alan Miller, even assuming, for the sake of argument, that

Alan Miller is interested.

       Pursuant to this Court’s Scheduling and Motion Policies and Procedures, Defendants

hereby request oral argument. This Motion poses a number of legal issues, and oral argument

would aid the Court in its decisional process.
         Case 2:17-cv-02187-JHS Document 66 Filed 02/11/19 Page 2 of 4



       WHEREFORE, for the reasons set forth herein and in the accompanying memorandum of

law, Defendants respectfully request that the Court dismiss the Amended Complaint with prejudice

pursuant to Rule 23.1, Rule 12(b)(5), and/or Rule 12(b)(6).



Dated: February 11, 2019                        Respectfully submitted,

MORGAN, LEWIS & BOCKIUS LLP                     ROBBINS, RUSSELL, ENGLERT, ORSECK,
                                                UNTEREINER & SAUBER LLP

/s/ Steven A. Reed    (by permission)           /s/ Gary A. Orseck
Steven A. Reed (Pa. ID 60145)                   Gary A. Orseck (admitted pro hac vice)
Jason H. Wilson (Pa. ID 208112)                 Matthew M. Madden (admitted pro hac vice)
1701 Market Street                              2000 K Street, N.W., 4th Floor
Philadelphia, PA 19103                          Washington, DC 20006
Telephone: (215) 963-5000                       Telephone: (202) 775-4500
Facsimile: (215) 963-5001                       Facsimile: (202) 775-4510
                                                Email: gorseck@robbinsrussell.com

Counsel for Defendants                          Counsel for Nominal Defendant Universal
                                                Health Services, Inc.




                                                2
        Case 2:17-cv-02187-JHS Document 66 Filed 02/11/19 Page 3 of 4



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE UNIVERSAL HEALTH SERVICES,               Civil Action No. 17-cv-2187
INC. DERIVATIVE LITIGATION
                                               Hon. Joel H. Slomsky
This Document Relates To:

ALL ACTIONS


                                [PROPOSED] ORDER

      AND NOW, this _______ day of ________________________, upon consideration of

Defendants’ Motion to Dismiss the Verified Shareholder Derivative Consolidated Amended

Complaint and any response thereto, it is hereby ordered that the motion is GRANTED. The

above-captioned matter is DISMISSED WITH PREJUDICE.



                                           ____________________________________
                                           Hon. Joel H. Slomsky
                                           United States District Judge
          Case 2:17-cv-02187-JHS Document 66 Filed 02/11/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of February, 2019, I caused a true and correct copy of

the foregoing Defendants’ Motion to Dismiss the Verified Shareholder Derivative Consolidated

Amended Complaint to be filed using the Court’s CM/ECF system. The Court’s CM/ECF system

will effect service of a copy of the foregoing on all counsel of record registered with the Court’s

CM/ECF system, and the foregoing document will be available for viewing and downloading from

the system.



                                                             /s/ Gary A. Orseck
                                                             Gary A. Orseck
